Case 9:21-cv-81077-DMM Document 10 Entered on FLSD Docket 07/26/2021 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

   NELSON FERNANDEZ                        )
                                           )
               Plaintiff,                  )
                                           )
   v.                                      )
                                           )   Case No. 9:21-cv-81077-DMM
   HAYSTACKS LLC, a foreign limited        )
   liability company,                      )
                                           )
               Defendant.                  )
                                           )


     DEFENDANT’S UNOPPOSED MOTION TO SET ASIDE CLERK’S
  DEFAULT AND FOR EXTENSION OF TIME TO ANSWER TO COMPLAINT


               Defendant, HAYSTACKS LLC, a foreign limited liability company,

   without opposition from Plaintiff, moves the Court to set aside the Clerk’s default

   entered on July 26, 2021, and for an extension of time until August 9, 2021 for

   Defendant to file its answer to the Complaint. In support of this Motion,

   Defendant states as follows:

         1.    On June 16, 2021, Plaintiff filed a Complaint (the “lawsuit”) against

   Defendant, alleging violations of the Americans with Disabilities Act, 42 U.S.C.

   §§12181-12189 (“ADA”) and the Rehabilitation Act of 1973, 29 U.S.C. §794, et seq.

   (“Rehab Act”).

         2.    The Summons and Complaint were served on an employee at the
                                           1
                                                                   www.spirelawfirm.com
                                                                   Employment Attorneys
Case 9:21-cv-81077-DMM Document 10 Entered on FLSD Docket 07/26/2021 Page 2 of 8




   Defendant’s Delray Beach, Florida store location on June 29, 2021. See D.E. 6.

         3.     Therefore, Defendant had until July 20, 2021 to respond to the

   Complaint.

         4.     However, Defendant did not calendar the deadline, and the deadline

   passed without Defendant retaining counsel or filing a response.

         5.     Unbeknownst to Defendant, Plaintiff moved for, and the clerk

   entered, a default on July 26, 2021.

         6.     Defendant retained counsel on July 26, 2021.

         7.     Defendant’s counsel reached out to Plaintiff’s counsel on July 26,

   2021 to explain the situation. Plaintiff responded unopposed to setting aside the

   default and granting an extension.

         8.     Considering the above, Defendant asks the Court to set aside the

   Clerk’s Default and requests an extension of time until August 9, 2021 to answer

   the Complaint.

         9.     The undersigned has conferred with Plaintiff’s counsel, who

   indicated that Plaintiff does not oppose any of the relief requested in this motion.

         10.    This motion is made in good faith and not for purposes of delay.




                                            2
                                                                    www.spirelawfirm.com
                                                                    Employment Attorneys
Case 9:21-cv-81077-DMM Document 10 Entered on FLSD Docket 07/26/2021 Page 3 of 8




                               MEMORANDUM OF LAW


     I.       THERE IS GOOD CAUSE TO SET ASIDE THE CLERK’S ENTRY OF
              DEFAULT

          The Eleventh Circuit has a strong policy of determining cases on their

   merits and, therefore, does not favor default judgments. See, e.g., Fla. Physician’s

   Ins. Co. v. Ehlers, 8 F.3d 780, 783 (11th Cir. 1993). Pursuant to Federal Rule of

   Civil Procedure 55(a), when “a party against whom a judgment for affirmative

   relief is sought has failed to plead or otherwise defend, and that failure is shown

   by affidavit or otherwise, the clerk must enter the party’s default.” A Court

   may, however, “set aside an entry of default for good cause.” Fed. R. Civ. P.

   55(c). Courts construe the “good cause” standard liberally on a case-by-case

   basis. Compania Interamericana Export-Import, S.A. v. Compania Domincana de

   Aviacion, 88 F.3d 948, 951 (11th Cir. 1996). In contrast to the heightened

   “excusable neglect” standard for setting aside a default judgment under Federal

   Rule of Civil Procedure 60(b), a movant seeking to obtain relief from the entry of

   a Clerk’s default under Rule 55(c) is only required to make a “bare minimum

   showing” to support its claim for relief. Jones v. Harrell, 858 F.2d 667, 669 (11th

   Cir. 1988).


          While “good cause” is a mutable standard that varies depending on the

  situation, courts analyzing whether “good cause” exists have commonly
                                             3
                                                                     www.spirelawfirm.com
                                                                     Employment Attorneys
Case 9:21-cv-81077-DMM Document 10 Entered on FLSD Docket 07/26/2021 Page 4 of 8




  considered: (1) whether the default was culpable or willful; (2) whether setting it

  aside would prejudice the adversary; and (3) whether the defaulting party

  presents a meritorious defense. Compania Interamericana, 88 F.3d at 951. These

  factors are not “talismanic,” however, and courts may, at their discretion, consider

  other factors, including but not limited to: (1) whether the public interest was

  implicated; (2) whether there was significant financial loss to the defaulting party;

  and (3) whether the defaulting party acted promptly to correct the default. Id. As

  discussed below, the circumstances weigh in favor of setting aside the Clerk’s

  Default.

        A.     Defendant’s Default Was Neither Culpable Nor Willful

         Defendant lost track of the deadline to respond to the Complaint. These

   circumstances ultimately resulted in the entry of the Clerk’s Default. When a

   review of the Court’s docket revealed that a Clerk’s Default had been entered,

   Defendant immediately sought out counsel, and upon retaining counsel

   promptly moved to set aside the Clerk’s Default so that it may participate in the

   case on the merits. Accordingly, the Court should set aside the Clerk’s Default

   and allow this case to proceed on the merits.

        B.     Setting Aside the Clerk’s Default Will Not Prejudice Plaintiff

        The delay in responding to the Complaint is in no way prejudicial to

  Plaintiff. “Delay in adjudicating a plaintiff’s claim does not qualify as sufficient
                                            4
                                                                    www.spirelawfirm.com
                                                                    Employment Attorneys
Case 9:21-cv-81077-DMM Document 10 Entered on FLSD Docket 07/26/2021 Page 5 of 8




  prejudice under Rule 55. Instead, [a plaintiff] would have to show that the delay

  would result in a loss of evidence, increased opportunities for fraud, or discovery

  difficulties.” Griffin IT Media, Inc. v. Intelligentz Corp., No. 07-80535-CIV, 2008 U.S.

  Dist. LEXIS 3384, at *7 (S.D. Fla. Jan. 16, 2008) (quoting Burrell v. Henderson, 434

  F.3d 826, 835 (6th Cir. 2006)). None of those circumstances are present here.

  Plaintiff will have ample time to assert his claims, engage in discovery, and present

  his case to the factfinder. Setting aside the default will not affect his ability to

  recover damages in this action if he prevails.

         C.     Defendant Has Meritorious Defenses

         To show a meritorious defense, the “[l]ikelihood of success is not the

   measure.” Griffin, 2008 U.S. Dist. LEXIS at *8 (quoting Keegel v. Key West &

   Caribbean Trading Co., 627 F.2d 372, 374 (D.C. Cir. 1980)). When a defendant

   provides a mere “hint of a suggestion” that its case has merit, this showing is

   made. Rodriguez, 2013 U.S. Dist. LEXIS 86131, at *8.

         Here, in its forthcoming Answer and Defenses, Defendant will deny all

   material allegations in the Complaint. Defendant also intends to assert additional

   viable defenses supporting a finding that it’s website did not violate the ADA or

   the Rehab Act. Accordingly, this factor weighs in favor of setting aside the Clerk’s

   Default.


                                             5
                                                                      www.spirelawfirm.com
                                                                      Employment Attorneys
Case 9:21-cv-81077-DMM Document 10 Entered on FLSD Docket 07/26/2021 Page 6 of 8




         D.     Defendant Would Suffer Financial Loss if This Case Were Not
                Decided on the Merits

         In the Complaint, Plaintiff contends that Defendant’s website violates the

   ADA and the Rehab Act, and as such is entitled to injunctive relief and attorney’s

   fees and costs. Defendant denies that it violated the ADA and the Rehab Act, and

   maintains that it’s website was in compliance with the ADA and the Rehab Act.

   Thus, Defendant believes that it owes nothing to Plaintiff. If a default judgment

   is entered in Plaintiff’s favor, Defendant would suffer financial loss. Accordingly,

   Defendant submits that this factor weighs in favor of allowing this case to be

   decided on the merits.

         E.     Defendant Acted Promptly to Correct the Default

         Upon learning of the Clerk’s Entry of Default, Defendant immediately

   sought to retain counsel. Defendant retained the undersigned on July 26, 2021,

   and the undersigned immediately sought to confer with counsel for Plaintiff

   regarding the instant motion. The parties were able to confer on July 26, 2021

   regarding the relief sought in this motion, and the motion is being filed upon

   completion of the conferral on July 26, 2021. Therefore, Defendant has been

   diligent in addressing and seeking to remedy the default.




                                            6
                                                                    www.spirelawfirm.com
                                                                    Employment Attorneys
Case 9:21-cv-81077-DMM Document 10 Entered on FLSD Docket 07/26/2021 Page 7 of 8




                                     CONCLUSION

         Considering the foregoing, the Clerk’s Default should be set aside to allow

   this case to be determined on the merits in accordance with the Eleventh Circuit’s

   strong policy. Defendant respectfully requests that the Court enter an Order: (1)

   granting this Motion; (2) setting aside the Clerk’s Default entered against

   Defendant; (3) granting Defendant an extension of time of fourteen days from

   today (i.e., through August 9, 2021) to answer the Complaint; and (4) granting

   such other and further relief as this Court deems just and proper.

                       LOCAL RULE 7.1(a)(3) CERTIFICATE

        Counsel for Defendants has conferred with counsel for Plaintiff who is not

  opposed to the relief requested.

  This 26th day of July, 2021

                                        Respectfully submitted,
                                        Spire Law, LLC
                                        2572 W. State Road 426, Suite 2088
                                        Oviedo, Florida 32765


                                        By: /s/Whitney M. DuPree
                                            Whitney M. DuPree, Esq.
                                            Florida Bar No. 110036
                                            whitney@spirelawfirm.com
                                            sarah@spirelawfirm.com
                                            laura@spirelawfirm.com
                                        Attorney for Defendants | HAYSTACKS,
                                        LLC
                                           7
                                                                  www.spirelawfirm.com
                                                                  Employment Attorneys
Case 9:21-cv-81077-DMM Document 10 Entered on FLSD Docket 07/26/2021 Page 8 of 8




                           CERTIFICATE OF SERVICE


        I hereby Certify that on this 26th day of July, 2021, the foregoing was

  electronically filed with the Court by using the Southern District of Florida’s

  CM/ECF portal, which will send a notice of electronic filing to: Roderick V.

  Hannah Esq. at Roderick V. Hannah, Esq., P.A. rhannah@rhannahlaw.com 4800

  N. Hiatus Road Sunrise, FL 33351; and Pelayo M. Duran, Esq. at the Law Office of

  Pelayo Duran, P.A. duranandassociates@gmail.com 4640 N.W. 7th Street Miami,

  FL 33126.

                                             /s/ Whitney M. DuPree
                                             Attorney




                                         8
                                                                www.spirelawfirm.com
                                                                Employment Attorneys
